 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedMine Workers of America and United MineWorkers of America,DistrictNo. 6andWeirtonConstructionCompany.Cases 8-CB-1239 and8-CP-69February 7, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND-MEMBERSBROWN AND JENKINSOn September 20, 1968,Trial Examiner Jerry B.Stone issued,his Decision in the above-entitled case,finding that',theRespondents had engaged in andwere engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended,and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attachedTrialExaminer'sDecision.Thereafter,theRespondentsfiledexceptionsto the TrialExaminer'sDecision and asupporting brief.Pursuant to the provisions of Section3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.We agree withtheTrialExaminer thatRespondents restrained,and coerced the employeesofWeirton Construction Company, in violation ofSection 8(b)(1)(A), bymass picketing and threats ofviolence calculated to deny to nonstriking employeesthe right to free access to the mining operations.The 50-75 menwhom the Respondents, throughtheir agent Vitter, assembled on Riddles Run Roadon the morningof February5, 1968, apparently didnot physically bar the access roads to the mine site.However, in our opinion, the presence of a largegroup of men milling about on the road,withoutidentifying signs and possessed of a considerablenumerical advantage over the 15 Weirton employeeslocated at the mine site would tend, when takentogether with the remarks made by the pickets, tochill the desire of employees to cross the picket lineand come to work. Moreover,itisapparent, fromtheir remarks to employee Mitchell and supervisorBalletto, that Vitter and other pickets relied on thethreatof violence implicit in the number andappearance of their group to give added impact totheir verbal warnings and threats.' As a result ofthisunlawful conduct,Respondents succeeded inbringing about the closing of the mining operationson thatday.Two othercoercive confrontations,intimately related to the events of February 5,occurred between that date, when the mine wasclosed,andFebruary 17, when the mine wasreopenedfollowing issuanceofastatecourtinjunctionagainst the picketing.One of theseincidents involved overt interference by pickets withan employee's attempts to enter the mining, area:Mitchell, on February 16, was compelled to leavehis car on Riddles Run Road by a group of 20pickets as a guarantee that he was entering themining area only to collect his paycheck and wouldnot remain there to perform any work.2 Thesevarious circumstances, considered together, indicatea pattern of coercive conduct on Respondents' partwhich, we find, tended to, and was in fact designedto,interferewithemployees'exerciseof theirSection 7 -rights to refrain from engaging in unionactivity.Accordingly,weaffirmtheTrialExaminer's Section 8(b)(1)(A) finding, as well as hisconclusionthatRespondentsviolatedSection8(b)(7)(A) by engaging in improper recognitionalpicketing.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardherebyordersthattheRespondents, United Mine Workers of America andUnitedMine Workers of America, District 6, theirofficers, agents, and representatives, shall:1.Cease and desist from:(a)Restraining or coercing employees of WeirtonConstruction Company by mass picketing conductedin such a manner as to cause employees to fearphysical injury from entering or leaving workingareas.(b)Picketingorcausing to be picketed orthreateningtopicketWeirtonConstructionCompany ' under conditions prohibited by Section8(b)(7)(A) of the Act, where an object thereof isforcing or requiring said employer to recognize orbargainwith them as the collective-bargainingrepresentativeof its employees, or forcing orrequiringsaidemployees to select or acceptRespondentsastheircollective-bargainingrepresentative during any period whenWeirton is'Thus, Vetter warned Balletto that a couple of people at a nearby minewho had tried to "break" the picket line had been hurt and a few cars hadbeen damaged.While there is no evidence that Vitter's comment toBalletto was heard by any rank and file employee, we think it is reasonableto infer, given the small size of the operation and the above-notedcircumstances of the picketing, that Balletto could be reasonably expectedto convey the substance of the threat to the employees As employeeMitchell was leaving the mining area after mining operations had ceased, apicket came to his car and said "there wasn't any sense in coming back towork the next day." A minute later, Vitter, called over to the car by thepicket, informed Mitchell that the "job wouldn't go" until the IndependentUnion, representing the Weirton employees, was ousted'Mitchell was also involved in the other incidentOn February 15, hewas warned by Vitter, whom he visited at the UMW office to inquireabout the duration of the strike, that the trouble at Weirton wouldcontinue as long as the Independent continued to represent the employees174 NLRB No. 52 UNITED MINE WORKERS OF AMERICA, DIST. NO. 6recognizinganotherunionasbargainingrepresentativeof such employees and a questionconcerning representation may not appropriately beraised.(c)Inanyothermanner interferingwith,restraining,orcoercingemployeesofWeirtonConstructionCompany in the exercise of rightsguaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action which, itis found, will effectuate the policies of the Act:(a) Post at their offices and meeting halls copiesof the attached notice marked "Appendix."3 Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed bytheirrepresentatives,shallbepostedby theRespondents, immediately upon receipt thereof, andbemaintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced,or covered by any other material.(b) Promptly after receipt of copies of the saidnotice from the Regional Director, return to himsigned copies for posting by the Charging Party(WeirtonConstructionCompany)andtheIndependent Strip & Coal Miners Union, if they bewilling, at all places in their respective offices wherenotices to employees or members, as the case maybe, are customarily posted.(c)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF UNITEDMINEWORKERS OFAMERICA AND OF UNITED MINEWORKERS OFAMERICA,DISTRICT6 AND WEIRTON CONSTRUCTION COMPANYAND ITS EMPLOYEESPursuant to theDecisionand Order of the NationalLaborRelationsBoardand inorder to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOTrestrainor coerce the employees ofWeirtonConstructionCompany by mass picketingconductedin such a manneras to cause employees tofear physical injury from entering or leaving workingareas.WE WILL NOT in any other manner coerce or restrainemployees of Weirton Construction Company in theexerciseof their rights under the National LaborRelations Act, as amended.WE WILL NOT picket or cause to be picketed orthreaten to picketWeirtonConstruction' Companywhere an object thereof is forcing or requiring Weirtontorecognizeorbargainwithusasthecollective-bargaining representative of its employees, orforcing or requiring said employees to select or acceptus as their collective-bargaining representative, where345Weirton has lawfully recognized, in accordance with theNationalLaborRelationsAct,anotherlabororganization, and a question concerning representationmay not appropriately be raised under Section 9(c) ofthe said Act.UNITED MINE WORKERSOF AMERICA AND UNITEDMINE WORKERS OFAMERICA, DISTRICT 6(Labor Organization)DatedBy(Representative)(Title)This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly withthe Board'sRegional Office, Federal OfficeBuilding,Room 1695, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONJERRY B. STONE, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act,as amended, was tried pursuant to due notice on June 4,1968, at Steubenville, Ohio.The charge in Case 8-CB-1239 was filed on February13,1968,by registeredmail,andwas received byRespondents on February 14, 1968. The charge in Case8-CP-69 was filed on February 12, 1968, served onRespondents on February 12, 1968, by registered mail,and was actually received by Respondents on February 13,1968. The consolidated complaint in this matter issued onMarch 21, 1968.The issues in this case essentially are (1) whetherRespondents engaged in coercive picketing and conductviolativeofSection8(b)(1)(A),and(2)whetherRespondents engaged in recognitional picketing at a timewhen such type picketing was illegal and violative ofSection 8(b)(7)(A) of the Act.All parties were afforded full opportunity to participatein the proceeding, and the Respondents and GeneralCounsel filed briefs which have been considered.Upon the entire record in the case and from myobservation of the witnesses, I hereby make the following:'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER'WeirtonConstructionCompany (herein sometimescalledWeirton) is a West Virginia corporation, with itsprincipal office and place of business located in Weirton,West Virginia. It is engaged in the business of generalcontracting and the strip mining of coal, and has stripmineslocated at RiddlesRun, Brillant,Ohio, and atRayland, Ohio. In the course and conduct of its businessoperations,Weirton annually receives products valued inexcess of $50,000 directly from points located outside theState of Ohio. Further, annually, in the course andconduct of itsbusinessoperations,itmines, sells, anddistributes products valued in excess of $50,000, whichproducts are furnished to the Ohio Power Company,All credibility resolutionsmade herein are based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole.The facts are baseduponthe pleadings and admissionstherein. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich is a public utility affecting commerce, and whichannually receives gross revenues in excess of $250,000 andtransmits electrical power valued in excess of $50,000directly to points located outside the State of Ohio.Based upon the foregoing, and as conceded by theRespondents, it is concluded and found that WeirtonConstruction Company is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. _II.THE LABOR ORGANIZATIONS INVOLVED'UnitedMine Workers of America and United MineWorkers of America, District 6, are now, and have beenat all times material herein, labor organizations within themeaning of the Act.4 It is so concluded and found.Independent Strip & Coal Miners Union since January1967 has existed for the purpose of being a bargainingagentfortheemployeesofWeirtonConstructionCompany with respect to such matters as wages,vacations, hours, and grievances Said Independent Unionhas a collective-bargaining agreement for such employeeswithWeirtonConstructionCompany. Employees ofWeirton Construction Company participate in said Union.Based upon the foregoing, it is concluded and found thatIndependent Strip & Coal Miners Union is now, and hasbeen at all times material herein, a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICES'As indicated, the issues in this proceeding concern theevents of January and February 1968, whether picketingthat occurred at Weirton Construction Company was foran illegal object (recognition) and whether such picketingand related conduct was coercivein nature.BackgroundWeirton Construction Company is engaged in the stripmining of coal at locations near Brillant, Ohio. Moreprecisely, the strip mining is located about 40 or 50 feetoff a road called Riddles Run Road which runs west of aroad called Route 7. There are three access roads fromRiddles Run Road to the mining area which extends forabout a mile along the area adjacent to Riddles RunRoad.Weirton Construction Company also has a dockand coal-loading facility at Riddles Run Road in Rayland,Ohio.WeirtonConstructionCompany in January andFebruary 1968 employed around 15 men in the minestrippingareaand around 6 men at the dock andcoal-loading facility.The controlling interest inWeirtonConstructionCompany is owned by Pennweir Construction Company.'The facts are based upon the pleadings,admissions therein, and thecredited testimony of McKim'UnitedMineWorkers of America and United Mine Workers ofAmerica, District 6, shall sometimes herein be referred to as UMW and asDistrict 6.'The facts relating to the unfair labor practices are based upon theexhibits,the pleadings and admissions therein, stipulation,and the creditedaspects of all of the witnesses in the proceedingMost of the facts are notin real dispute,and where such facts are in dispute,the resolution of suchdispute is indicated in the facts as recitedThe president of Pennweir' Construction Company andWeirton Construction Company is the same individualWeirton Construction Company commenced openingthe strip mine facilities known as the Riddles Run RoadMine in November 1966. Around this time five or six menwere sent by Pennweir Construction to the 'WeirtonConstructionCompany's Riddles Run Road mine tobreak in a new drag line machine and to test it out. Themen from Pennweir Construction Company were paid byPennweir Construction Company.Weirton ConstructionCompany paid Pennweir Construction Company for suchwork. At this time Weirton Construction Company hadfive or six employees of its own. This situation continueduntilaroundMarch 1967 when Pennweir ConstructionCompany employees ceased their work and returned tohome base in Pennsylvania.At various times during the period November 1966throughMarch 1967 various officials of District 5 andDistrict 6 of the United Mine Workers of America visitedtheWeirton Construction Company mine site involvedherein, requested permission to talk to the employeesinvolved, and talked to such employees in groups andindividually about the United Mine Workers of America.Such representatives spoke to the employees of advantagesof the UMW organization and otherwise attempted to getthe employees to become members of the United MineWorkers of America.At some point of time after the execution of thecollective-bargainingagreementbetweenIndependentStrip& Coal Miners Union and Weirton ConstructionCompany, District 5 of the United Mine Workers ofAmerica demanded that Weirton Construction Companyrecognize it as bargaining agent of the employees at theRiddles Run Road mine. District 5 and District 6 of theUnitedMine Workers had agreed that District 6 wouldwaive its territorial jurisdictional claim to representationof such employees because of District 5's contention ofcontractual rights arising out of a collective-bargainingagreement between District 5 of UMW and PennweirConstruction Company. District 5 of UMW presented itscontentions to theWeirton Construction Company thatDistrict5was entitled to recognition because of theemployees from Pennweir Construction Company whoworked atWeirtonConstructionCompany betweenNovember 1966 and March 1967.6 Officials of WeirtonConstruction Company apparently at the first meeting,and clearly at meetings in May and June 1967, contendedthat Pennweir was a separate corporation, that WeirtonConstruction Company had paid Pennweir for the workdonebyPennweirpersonnel,andthatWeirtonConstruction Company had recognized the IndependentStrip& Coal Miners Union and could not recognizeDistrict 5 of the United Mine Workers of America ''Williams, president of District 6 of the UMW, who was nol present atthe time, placed the initial demand in January or February 1967 Conti,vice president of Weirton Construction Company, who was not present atthe time, placed the initial meeting of a demand negotiation type in March1967.Considering all of the foregoing and the consistencies of theevidence,I find the evidence to persuade that the initial demand was madeafter the contract was entered into by Weirton Construction Company andIndependent Strip & Coal Miners Union in the latter part of January1967'Conti, at one point in his testimony, testified that Williams (president of"District 6 of the UMW)was present at the May 1967 meeting betweenWeirtonConstructionCompanyandtheUMW officialsOncross-examination Conti indicated that he was not sure that Williams wasthereIcreditWilliams'denial that he was at anyof the"demand"meetings. UNITED MINE WORKERS OF AMERICA, DIST. NO. 6Setting in January 1968;Conclusions as to Setting;The LawfullyRecognized UnionConsidering all of the foregoing, it may be summarizedthat in January 1968 Weirton Construction Company hada collfective-bargaining agreement with the IndependentStrip& Coal Miners Union which by its terms waseffective until January 1, 1971. In addition to the factspreviously set forth it is overwhelmingly established thatthe vast majority of the Weirton Construction Companyemployees at the mine involved were members of theIndependent Strip & Coal Miners Union who allowedtheirdues to be deducted by virtue of checkoffauthorizations.The Respondents contend that the Independent Strip &Coal Miners Union was not a lawfully recognized UnionThe General Counsel contends that Section 10(b) of theAct, with reference to a prohibition on the prosecution ofan unfair labor practice charge as to events occurring over6 months before the filing of the charge, insulates attackon the legality of the contract involved or the recognitionof the union involved I find it unnecessary to pass uponthis last issue. Considering all of the evidence, includingthe presumption of regularity which must attach to theexecution of the agreement involved and the lack ofpersuasive evidence to overcome such presumption, I finditproper to conclude and do conclude that theIndependent Strip & Coal Miners Union was the lawfullyrecognized representative of the employees involved inJanuary 1968 and at all times material hereinUMW Dispute with WeirtonThe foregoing facts clearly reveal that until June 1967theUnited Mine Workers Union, and its Districts 5 and6,disputed the recognition of the Independent Strip &CoalMinersUnion as bargaining representative ofWeirton Construction Company employees.Picketing and Coercive ConductEvents of January - February 1968 at WeirtonConstruction Company'On January 30, 1968, Foreman Michael Balletto wasinformed by some of Weirton Construction Companyemployees that four carloads of UMW men had been atthemain mine site and had told them that they werecoming back the next morning and shut the mine down.On January 31, 1968, around 7:30 a.m. to 8 a.m., about50 pickets arrived in 10 to 15 cars at the main work areaof the Weirton Construction Company. Thereupon 10 to15pickets located themselves at each of the threeentrances to the access woods to the mine area, and theremainder were spread out along the road adjacent to thestripmining operationsOther cars (10 to 15 in number)arrivedthereafterwithapproximately20pickets.Approximately 10 to 15 pickets detached themselves fromthemajor body and went to picket the Rayland loadingarea.Thus, there were approximately 45 to 50 picketspicketing the main mine area where around 15 employees'The factsare based upon a composite of the credited testimony ofMitchell,CharlesBalletto,Conti, and Michael Balletto and a fair inferencetherefrom. AlthoughCharlesBalletto in his testimony appears to place theinitialpicketing on January30, 1968,1am convinced, considering thetestimony of Michael Balletto and the other witnesses,that the initialpicketingeccurredon January31, 1968347normally worked and there were 10 to 15 pickets at theloading area where 5 to 6 employees normally worked.'After January 31, 1968, it is clear that similar picketingoccurred on every workday until February 16, 1968. OnFebruary 16, 1968, a State court injunction was filed,restraining picketing of certain types and numbers.It is clear thatWeirton Construction Company, afterthepicketingon January 31, 1968, shut down itsoperations until February 5, 1968. It is not clear whetherthepicketing that occurred after January 31, 1968,continued throughout the work shift times or occurredonly around commencement of separate work shift times.Just prior to February 5, 1968, there were televisionand newspaper stories indicating that various picketingactivitiesatvariousmines in the area were ceasing.WeirtonConstructionCompany sent word to itsemployees that it was working its mine on February 5,1968.On February 5, 1968, around 8 a.m. when WeirtonConstructionCompany was commencing to resumeoperations at the Riddles Run Road mine, between 15 and25 carloads of pickets, numbering around 50 to 75 pickets,againappeared at the mine site area and resumedpicketing.On this occasionRudolfVitter,Internationalrepresentative of the UnitedMineWorkers assigned toDistrict 6, was present. During the time of the picketingVitter spoke to employee Mitchell and to SupervisorCharles J. Balletto.The events occurring inMitchell'spresenceareessentially revealed by the following credited excerptsfrom his testimony:Q. And what did you do after you arrived at work"A. I parked my car by the office' and got a ride tothe drag line which was about a mile away and Istarted the machine up and it had been pretty cold so Ihad to swing the machine around to loosen it up a littlebit and I noticed in the pit a truck coming back in anddumping its load of coal and the job foreman, FrankBalletto was there and I said, it looks like somethingwas going on. Maybe he should find out and he wentdown to check on it and came back and told me to shutthe machine down again, that the pickets were here andwe were going to be down for a while.Q.And about what time was this when you shutdown the machine"A. This was shortly after eight.Q. And then what did you do after you shut downthe drag line?A. I went back to the office - I got a ride from thedrag line to the office to my car and I started to leave.A.Well, there was a driveway that comes off RiddlesRun Road and makes a U-shape in front of the officeand goes back on Riddles Run Road and I started todrive off onto Riddles Run Road and the car in frontofme was stopped and some of the men, they weretalking to the driver and one of these gentlemen came'Michael Balletto estimated the number of pickets as being 50 and thenumber of cars as being 10 to 15. Mitchell estimated the number of picketsto be around 70 and the number of cars as being around 30 to 35.CharlesBalletto estimated the number of pickets at the Rayland area to be around15 to 20. It is clear that these estimations could vary depending upon thetime that observation was made.It is also reasonable to believe that all ofthe pickets did not arrive at the same time and that some of the 70 picketsobserved by Mitchell would be ones who later went to the Rayland area. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to me and they told me there wasn't any sense inmy coming back to work the next day, and I askedhim; well, what can we do to straighten this situationout?What can we do to go back to work and I askedhim if he had any cards or what were they going to doand he called Mr Vitter from the picket line; calledhim over to my car.Q. And did Mr. Vitter come to your car?A. Yes, he did.**Q. Now, could you tell us what Mr. Vitter said toyou and what you said to him?A.Well, he came to the car and he told me that thisIndependent Union was no good, that we could takethis Independent contract and wipe our hindends withit.That this job would not go as long as theIndependent Union was there and he also told me thatitwasn't up to the men to have an election, that theCompany would have, I suppose, to sign a contractwith them or whatever the procedure is. I don't know.Q Sign a contract with who?A.With the United Mine WorkersQ. And, was anything else said then?A. No. I don't think there was; he was pretty angry.The events occurring in Charles J. Balletto's presenceare essentially revealed by the following credited excerptsfrom his testimony:A. On February 5, I spoke to Mr. Rudy Vitter atour plant. This was late in the morning around 8.30 or9:00 o'clock and I was speaking to Mr. Vitter.Q.Where did you talk to Mr. Vitter?A. The -- below our office. I shook hands with him.Q. Can you tell us what was said at that time byyourself and Mr. Vitter?A.Well,we called the men out to work Mondaybecause we heard the strike was over according to radioand television and after seeing him I asked him whatthis was all about.He said they were representing the United MineWorkers Union and they were picketing the mine andthey didn't recognize the Union that the men had so hetoldme if I wanted to go back to call Tom Williamswho is President of District 6 and then we could goback to work and he said that the rank and file of theUnited Mine Workers does not recognize this union.Q.What union?A. The United Mine Workers Union and he saidthey would continue picketing our premises until - hesays,we just come from the Teramana Brothers CoalMining operation and he said a couple of men got hurtbecause they tried to break the picket line and a fewcars were damaged. Then the men were threatening meand calling me names.Weirton Construction Company again on February 5,1968,shutdown its operations after the foregoingpicketing.As indicated, it is clear that picketingsubstantially similar to the January 31, 1968, picketingoccurred on all workdays until February 16, 1968, at themain mining area and at the loading area It is not clearwhether such picketing continued daily during all standardwork hours or only occurred at the normal shift startingand changing times. It is not clear whether or not WeirtonConstructionCompany engaged in some workingoperations prior to February 16, 1968. It is noted that thecessation of picketing after February 16, 1968, occurredafter the issuance of a State court injunction restrictingthe type of picketing and the number of pickets.Certain events, however, occurred after February 5 andprior to February 19, 1968, which are herein set out,On Thursday, February 15, 1968, employee Mitchellwent to the United Mine Workers officein Bellaire,Ohio.1 oThereMitchell saw and spoke to Vitter again,Whatoccurred is revealed by the following excerpts fromMitchell's credited testimony:A.Well, like I said mainly I went to see Mr. Vitterjust to talk to him and find out just about how long thisjob shutdown was going to last and then I also went totell him -Q.Did you ask him this question; how long theshutdown was going to last?A. Yes, I did. I can't remember word for word howthis conversation went but he said something to theeffect that as long as we have this Independent Unionthat we are going to have trouble there so I asked Mr.Vitter or these three gentlemen how we could go aboutgettingridof the IndependentUnion and theyproceeded to tell me and I also told Mr. Vitter that Ihad made a statement involving the conversation ofFebruary 5th; the date before their meeting with Mr.Vitter and these gentlemen.ThenextdayMitchellwent to theWeirtonConstructionCompany mining area. What occurred isrevealedby the following excerpts from his cieditedtestimony:A. Yes, I was supposed to go to work this Fridayand I was supposed to go on the afternoon shift and Iwent to the job and there were a group of men thereand they told me that the job wasn'tthey asked meif I worked there and I said yes and they said there isnot going to be any work there today and I said todayispayday and I wanted to get my paycheck; I wouldlike to get my check and they wanted to know how theycould be sure I would come back out and I told them Iwould leave my car there on the road where they were.Q. And how many men were present?A. I don't know. Around 20, 1 would say.Q.Where were they standing?A. On Riddles Run Road.As indicated previously, the picketing ceased aroundFebruary 16, 1968. On February 17, 1968, Williams,president of District 6, sent a letter to all local unions ofDistrict 6. The letter referred to a court injunction thathad issued relating to the Teramana Brothers CoalCompany. In the letterWilliams set forth "We willcontinue our efforts to organize the Teramana BrothersCoalMining Company and all other non-union mines inDistrict6 in a lawfulmannerand will appreciate yourhelp in this regard." It should be noted that Williamsconsidered all mines that were not under contract witth theUMW tobe nonunion minesRespondent's EvidenceIn addition to the facts set above, it may be stated thattheRespondent presented for consideration only thetestimony ofWilliams, president of District 6 of theUMW. In essence the Respondents presented evidence toestablish that the January - February 1968 picketing wasspontaneous in nature and in sympathy with an incidentthat occurred wherein a picket died in a UMW-Solar FuelCompany dispute in Pennsylvania. In essence Williams"Mitchell, it is noted, was secretary-treasurer of the lawfully recognizedIndependent Union UNITED MINE WORKERS OF AMERICA, DIST. NO. 6testified that he had no direct knowledge of many of theevents but understood that picketing occurred at mines allover the area, that companies under contract with theUMW complained, that he had a meeting and urged localunions to go back to work because of their contracts, thathe had no authority to instruct others to cease or continuepicketing, and that he had not authorized or instructedUMW agents or employees otherwise to engage incoercive or recognitional picketing.Although Williams' personal appearance was that of aperson of great dignity, he appeared to search carefullyfor answers at times and to attempt to avoid specifics,especially with reference to reports made to him about thepicketing and to identity of pickets. He frequently statedthat he could not recall any specific reports and stated atone place, "Now, who they were on the picket line I don'tknow because I was never there and I never wanted toknow who was on the picket line " Williams was prone toshow knowledge when leading questions by his owncounselwere used, and to have a lack of specificknowledge on cross-examination. The totality of the directand cross-examination ofWilliams ultimately revealedthat he knew more than he would readily answer toinitiallyand that his answers were evasive to a criticaldegree.It is clear from Williams' testimony that he had reasontobelieve thatmass picketing was occurring at theWeirton Construction Company mine sites and at othernon-UMW mines, that he knew that employees frommines represented by the UMW were picketing at othernon-UMW mines for which the UMW contendedrecognitional rights, and that he knew these employeeswere picketing for resultant recognition andUMWcontracts.ConsideringWilliams' testimony as indicated above oncrucial points, I discredit his testimony to the extent thatitmay be construed that he did not have reports of theactivities of Vitter and the pickets as set forth previously,and to the effect that he had not authorized or instructedVitter to engage in the activities engaged in. Consideringall of the facts, I find it hard to believe and do not believethatVitter did not report his plans and activities toWilliams. On the contrary I find it proper from all of theevidence to conclude that Vitter did report his plans andactivities. I find it hard to believe that Vitter would haveengaged in the activities as set forth previously withoutauthorization or instruction, at least implied. Accordingly,Iconclude and find that President Williams of District 6of the United Mine Workers did in fact authorize Vitterto carry on the picketing and recognitional activities thatdid in fact occur.ConclusionsThe issues and contentions of the parties in thisproceeding, like most proceedings, are resolved essentiallyby the fact determinations. In this regard I note that,contrarytotheGeneralCounsel,responsibilityforcoerciveand illegal recognitional picketing cannot beplaced upon Respondent because of the conduct of allegedagent Kubic. The evidence is insufficient to establish theperson referred to as Kubic as being the Kubic who is anagent of Respondent District 6.Considering all of the facts found herein, it is clear andIconclude and find that the picketing at the WeirtonConstruction Company mine sites and dock facilities wascoercive in nature. Thus the number of pickets involved ascompared to the working area and number of employees349involved in work,incontextwith the statements andremarks of Vitter, reveals such picketing to be masspicketing and coercive in nature as directed toward thesupervisorsand employees of Weirton ConstructionCompany. Further,the statementsof Vetterand pickets tosupervisorsand employees ofWeirtonConstructionCompany, Williams'testimony as to what the pickets toldhim concerning the purpose of the picketing,and the factsas a whole reveal the picketing to have been engaged infor the purpose of recognition of the United MineWorkers of America as bargaining representative ofWeirton's employees,for employee selectionof the UMWandDistrict6as their bargaining agent, and for aresultantcontract,notwithstandingthefactthatIndependent Strip&Coal Miners Union wasthe lawfullyrecognized collective-bargaining agent of the employees ofWeirton. The evidence is clear that neither United MineWorkers of America nor its District 6 are the certifiedbargaining representatives of theWeirton ConstructionCompany employees.It is clear also that both Respondent District 6 andRespondent United Mine Workers of America are to beheldresponsibleforsuchpicketing.Thus,Vitter,International representative of Respondent United MineWorkers of America, clearly acted as an agent for bothRespondentsRespondent District 6 is subordinate andunder the control of the United Mine Workers ofAmerica. Vitter is assignedby the UnitedMine Workersof AmericatoDistrict 6, and his primary duties are toengage in union organizational work and such other dutiesas assignedby theDistrict's president.It is clear that hewas engaged in such duties in this case and that neitherthe United Mine Workers of America nor District 6 tookany steps to disavow or disassociate themselves from hisactions.Considering all of the foregoing,itisclear and Iconclude and find that Respondents District 6 and UnitedMine Workers of America,as alleged, have engaged inconduct violative of Section 8(b)(1)(A) and 8(b)(7)(A) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sectionIII,above, occurring in connection with the businessoperationsoftheWeirtonConstructionCompanydescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, it will be recommended thatRespondents cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.CONCLUSIONS OF LAW1.WeirtonConstructionCompany is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Mine Workers of America and United MineWorkers of America, District 6 are labor organizationswithin the meaning of Section 2(5) of the Act. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By restraining and coercing employees in the exerciseof rights guaranteed by Section (7) of the Act,Respondents have engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.4.By picketing Weirton Construction Company with anobjectof forcing or requiringWeirtonConstructionCompany to recognize and bargain with Respondents asthe collective-bargaining representative of its employees,and with a further object of forcing or requiring WeirtonConstructionCompany employees to accept or selectRespondents as their collective- bargaining representativeat a time when Respondents were not certified as suchrepresentative andWeirton Construction Company hadlawfully recognized the Independent Strip & Coal MinersUnion as the collective-bargaining representative of itsemployees and when a question concerning representationcould not be raised under Section9(c)of the Act,Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b)(7)(A)of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]